ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Responsive to Applicant’s cancellation of claim 10,  the objection set forth in the previous Office Action in moot.
Allowable Subject Matter
3.	  Remaining Claims 1, 3, 5-9 and 11-12 are allowed.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 	
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination:
Regarding Independent claim 1: a vehicle control device comprising: a storage device that stores various programs for controlling a vehicle; and a plurality of computation devices that include a first computation device and a second computation device, and that read a program from the storage device and execute the program, and a storage device that stores shared data calculated by the second computation device, wherein the storage device that stores various programs for controlling a vehicle includes a first type of computation processing program executed not by time division, and a second type of computation processing program executed by time division, the first computation device executes the first type of computation processing program, and the second computation device executes the second type of computation processing in a time period during which the second computation device does not refer to the shared data, the first computation device updates the shared data, and the time period during which the second computation device does not refer to the shared data is a time period to which the second type of computation processing to be executed is not assigned, a time period during which control processing that does not refer to the shared data is executed, or a time period during which microcomputer diagnostic processing is executed.
 Regarding  Independent claim 11, a vehicle system comprising: an outside recognition device that obtains outside recognition information for recognizing an outside situation; a vehicle control device comprising a storage device that stores various programs for controlling a vehicle; and a plurality of computation devices that include a first computation device and a second computation device, and that read a program from the storage device and execute the program, wherein the storage device includes a first type of computation processing program executed not by time division, and a second type of computation processing program executed by time division, the first computation device executes the first type of computation processing program, and the second computation device executes the second type of computation processing program; and an in-vehicle network, wherein the vehicle control device obtains the outside recognition information from the outside recognition device through the in-vehicle network, executes the second type of computation processing for the outside recognition information, and transmits a processing result of the second type of computation processing to the other vehicle devices or output devices through the in-vehicle network; wherein in a case where the vehicle control device detects a processing time error in a slot that prescribes a time period during which the second type of computation processing is Page 5 of 9Application No. 16/090,434 Attorney Docket No. 105559.PB578US executed, the vehicle control device notifies of a specific function error through the in-vehicle network.
 
Regarding  Independent claim 12, a vehicle system comprising: an outside recognition device that obtains outside recognition information for recognizing an outside situation; a vehicle control device comprising a storage device that stores various programs for controlling a vehicle; and a plurality of computation devices that include a first computation device and a second computation device, and that read a program from the storage device and execute the program, wherein the storage device includes a first type of computation processing program executed not by time division, and a second type of computation processing program executed by time division, the first computation device executes the first type of computation processing program, and the second computation device executes the second type of computation processing program; and an in-vehicle network, wherein the vehicle control device obtains the outside recognition information from the outside recognition device through the in-vehicle network, executes the second type of computation processing for the outside recognition information, and transmits a processing result of the second type of computation processing to the other vehicle devices or output devices through the in-vehicle network; wherein in a case where the vehicle control device detects a processing time error in a slot that prescribes a time period during which the second type of computation processing is Page 6 of 9Application No. 16/090,434 Attorney Docket No. 105559.PB578US executed, the vehicle control device causes a function related to the processing time error to be recovered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663